Citation Nr: 0214061	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, rated 10 percent prior to October 6, 1999 and 30 
percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1951 to 
October 1955.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1999 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the veteran's 10 percent rating 
for his service-connected nervous disorder, effective from 
January 1956, was continued.

A hearing was conducted at the San Juan RO in January 2001.  
In November 2001, the RO increased the veteran's rating to 30 
percent, effective from October 6, 1999.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Both before and after October 6, 1999, the veteran's 
generalized anxiety disorder more nearly approximates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).


CONCLUSIONS OF LAW

1.  Before October 6, 1999, the schedular criteria for a 
rating of 30 percent, and no higher, for residuals of 
generalized anxiety disorder are met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.130 Diagnostic 
Code 9400 (2001).

2.  From October 6, 1999, the schedular criteria for a rating 
in excess of 30 percent for residuals of generalized anxiety 
disorder are not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1999, the RO continued the veteran's 10 percent 
rating for his service-connected nervous disorder under 
Diagnostic Code 9400.  This rating had been effective from 
January 1956, and is protected. See 38 U.S.C.A. § 110 (West 
1991); 38 C.F.R. § 3.951(b) (2001).

In November 2001, the RO increased the veteran's rating to 30 
percent, effective from October 6, 1999.  The appeal for a 
higher rating for residuals of generalized anxiety disorder 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  Because the veteran appealed the July 1999 
rating decision, the appeal now before the Board includes 
consideration of whether a rating higher than 10 percent is 
supported prior to October 6, 1999, and whether a rating 
higher than 30 percent is supported thereafter.

In this case, the Board concludes that the rating of 30 
percent before October 6, 1999 is warranted.  However, the 
Board concludes that a rating no higher than 30 percent is 
appropriate both before and after October 6, 1999, for the 
reasons set forth below.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

I. Increased Rating for Residuals of Generalized Anxiety 
Disorder

A 10 percent rating is assigned under Diagnostic Code 9400 
for generalized anxiety disorder that causes occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  See 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9400 (2001).

A 30 percent rating is given for generalized anxiety disorder 
that causes occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal) with symptoms of depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9400 (2001).

A 50 percent rating is assigned under Diagnostic Code 9400 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9400 (2001).

A 70 percent rating is assigned for generalized anxiety 
disorder that causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9400 (2001).

A 100 percent rating is assigned for generalized anxiety 
disorder that causes total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9400 (2001).

In June 1999, the veteran submitted a statement from his 
private psychiatrist, Dr. Coira, who stated that the veteran 
experienced increased depression with severe symptoms of 
anxiety and nightmares.  It was noted that the veteran had 
been more isolated and was unable to perform his daily 
activities.  Dr. Coira indicated that he had treated the 
veteran since April 1999.

The July 1999 VA examination report indicates that the 
veteran complained of anxiety and problems with sleeping.  
The examiner stated that the veteran exhibited good 
concentration, memory, and attention as well as fair insight 
and judgment.  The examiner also noted that the veteran was 
well groomed, cooperative, and displayed good impulse 
control.  A GAF score of 75, reflecting transient symptoms of 
generalized anxiety disorder, was recorded.  

On this basis, the RO continued the 10 percent disability 
evaluation in July 1999.  On October 6, 1999, the veteran 
submitted a psychiatric evaluation from Dr. Coira, which 
contained diagnoses of a panic disorder and agoraphobia.  Dr. 
Coira noted that the veteran was first seen in March 1999, at 
which time he was complaining of severe symptoms of anxiety 
and depression.  This report contains a GAF score of 55, 
reflecting moderate symptoms of generalized anxiety disorder.  
During the evaluation, the veteran complained of anxiety, 
depression, insomnia, nightmares, and panic attacks, which 
occurred three to four times a week.  Dr. Coira stated in his 
report that the veteran exhibited agitation, a poor attention 
span, a depressed mood, anxious affect, and poor eye contact 
during the examination.  He further noted that the veteran 
was partially disoriented to time, showed inability to follow 
commands, and had poor retention of recent memory. 

Another report from Dr. Coira was submitted in January 2001, 
and indicates that he had continued to treat the veteran on a 
monthly basis, and had last seen him in January 2001.  The 
report contains diagnoses of an anxiety disorder and a panic 
disorder.  Dr. Coira stated that the veteran complained of 
severe anxiety, chest pains, insomnia, shortness of breath, 
palpitations, fear of dying and losing control, agoraphobia, 
and decreased social interaction.  He also noted that the 
veteran displayed some passive suicidal ideation.       

An April 2001 VA examination report listed a diagnosis of 
generalized anxiety disorder and a GAF score of 50, which 
reflects serious symptoms.  The examiner observed that the 
veteran was anxious and restless during the examination.  It 
was noted that the veteran was groomed and alert as well as 
exhibited adequate affect, memory, and judgment.  The 
physician stated that his insight was superficial and that he 
had an inability to sleep through the night.  The veteran 
complained of being particularly startled by sudden or loud 
noises but did not describe any symptomatology of a panic 
disorder during the examination.  

The October 1999 and January 2001 letters show the veteran's 
GAF score was 55 and 45, respectively.  The April 2001 VA 
examination report listed the GAF score as 50.  A score 
between 41-50 on the Global Assessment of Functioning Scale 
is deemed to represent serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  A score between 51-60 on the Global Assessment 
of Functioning Scale is deemed to represent moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). 

In evaluating the evidence, the Board acknowledges the 
veteran's complaints that he suffers from an anxiety 
disorder.  The Board also notes, however, that the veteran 
has not demonstrated that he has the medical expertise that 
would render competent his statements concerning the severity 
of his service-connected generalized anxiety disorder.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9400 with respect to 
determining the severity of his service-connected disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also notes that there is no requirement that 
additional evidentiary weight be given to the opinions of 
physicians who treat the veteran.  See White v. Principi, 243 
F. 3d 1378 (Fed. Cir. 2001). 

After evaluating all the evidence of record, the Board finds 
that the evidence does support the assignment of a rating of 
30 percent, but no higher, for generalized anxiety disorder 
before October 6, 1999.  Based on the evidence discussed 
above, the veteran was experiencing symptoms of both anxiety 
and chronic sleep impairment before October 6, 1999.  This 
evidence shows that the veteran's anxiety disorder symptoms 
met or more nearly approximated the severity of occupational 
and social impairment needed for a 30 percent rating under 
Diagnostic Code 9400 before October 6, 1999.  See 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9400 (2001), 38 C.F.R. 
§ 4.7. 

The evidence of the level of the veteran's disability both 
before and after October 6, 1999, however, does not support 
the assignment of a rating higher than 30 percent.  The 
thorough examination results from April 2001 indicate that 
the veteran did not describe any symptomatology of a panic 
disorder and did not exhibit any impairment of memory, 
judgment, or attention.  Although Dr. Coira described the 
veteran's symptoms as "severe" in his June 1999 letter and 
in his first report, he also assigned a GAF score of 55 in 
his first report, which actually equates to "moderate" 
symptoms or difficulty.  In essence, the evidence as a whole 
indicates that the veteran has essentially moderate symptoms, 
which meet or more nearly approximate the severity of 
occupational and social impairment needed for a 30 percent 
rating under Diagnostic Code 9400.  See 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9400 (2001), 38 C.F.R. § 4.7.

The evidence also does not more nearly approximate a 50 
percent rating under Diagnostic Code 9400.  Although Dr. 
Coira reported that the veteran suffers from panic attacks, 
the VA examiner concluded that he does not.  Competent 
medical evidence of record does not show that the veteran 
experiences flattened affect, suicidal ideation, impairment 
of memory, impaired judgment, or disturbances of mood and 
motivation.  In short, the veteran does not exhibit the level 
of occupational and social impairment needed to receive a 
disability rating higher than 30 percent. 

The Board also notes that referral for consideration of an 
extraschedular rating is not appropriate.  As discussed 
above, the schedular rating criteria are not inadequate to 
rate this disability.  They provide a full range of ratings, 
up to 100 percent, but the veteran does not meet the 
schedular criteria for a higher rating.  Moreover, he does 
not present such an exceptional or unusual disability picture 
due to his anxiety disorder so as to make the application of 
the regular schedular criteria impractical.  He has not 
required frequent hospitalization for generalized anxiety 
disorder nor does the record otherwise show that the 
disability markedly interferes with his employment.  The 
veteran stated in the April 2001 VA examination report that 
he was unable to work due to a myocardial infarction he 
suffered in 1993.  See 38 C.F.R. § 3.321 (2001); Floyd v. 
Brown, 9 Vet. App. 88 (1996), Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

II.  VCAA

The Board notes that a change in the law, on November 9, 
2000, redefined VA's duty to assist and included an enhanced 
duty to notify the claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West Supp.).  Implementing regulations for 
VCAA have been published.  66 Fed. Reg. 45,620 (Aug. 29,2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Except for amendments not applicable, 
these provisions of the regulations merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The RO advised the veteran of the evidence necessary to 
support his claim for entitlement to an increased rating for 
generalized anxiety disorder.  The veteran has not indicated 
the existence of any pertinent evidence that has not already 
been requested, obtained, or attempted to be obtained.  The 
RO made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  Moreover, 
the veteran has been given multiple VA examinations.  The 
Board finds that VA's duty to assist the claimant under 
applicable provisions has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

This case differs from Quartuccio, in which the Court vacated 
and remanded the Board's decision for VA to obtain additional 
records, i.e., Social Security records, and noted that 
communications from VA did not meet the standard subsequently 
erected by the VCAA, in that they did not specify who is 
responsible for obtaining which evidence.  In this case, 
there is no additional development needed.  The veteran did 
not state that he receives disability benefits from Social 
Security.  Consequently, any defect in such notice would not 
prejudice the veteran in this instance.  The Board finds that 
VA's duties to assist the claimant and to notify him of the 
evidence necessary to substantiate his claim has been 
satisfied.


ORDER

A schedular 30 percent, but no greater than 30 percent, 
rating for residuals of generalized anxiety disorder is 
granted before October 6, 1999, subject to the laws and 
regulations governing the disbursement of monetary benefits.  
A rating higher than 30 percent for residuals of generalized 
anxiety disorder after October 6, 1999 is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

